DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujima et al. [U.S. 2021/0267060] in view of DE 202006020076.
Regarding claim 1, Fujima discloses a circuit board, comprising: a terminal area (fig. 4; 23a) projecting from an end face (fig. 4; back surface of 18c, 18d) of the circuit board (fig. 4; 4), the terminal area (23a) is flush with a front side (fig. 6; 18a) and a back side (fig. 6; 18b) of the circuit board (4) and has a thickness (see fig. 6) equal to the circuit board (4), the terminal area (23a) has a plurality of sides (figs. 4 and 5; sides of 23a that extend from 18a, 18b) covered with an electrically conductive material (fig. 6; 19, 25), the sides (18a, 18b) including a first surface (fig. 4; surface of 23a that extends from 18a) flush with a front side (18a) of the circuit board (4), a second surface (fig. 5; surface of 23a that extends from 18b) flush with a back side (18b) of the circuit board (4).
Fujima does not disclose a pair of side surfaces covered with an electrically conductive material that intersect the first surface and the second surface.
However DE ‘076 teaches and a pair of side surfaces (fig. 1; 24 of 16) covered with an electrically conductive material (fig. 1; 22) that intersect the first surface (fig. 1; top surface of 12) and the second surface (fig. 1; bottom surface of 12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a pair of side surfaces covered with an electrically conductive material that intersect the first surface and the second surface as suggested by DE ‘076 for the benefit of improving conduction of an electronic signal in order to have optimum signal transmission.

Regarding claim 4, Fujima modified by DE ‘076 has been discussed above. Fujima discloses another terminal area (fig. 4; 23b) projecting downward from a lower end face (back surface of 18c) of the circuit board (4).

Regarding claim 5, Fujima modified by DE ‘076 has been discussed above. Fujima discloses wherein the another terminal area (23b) is flush with the front side (18a) and the back side (18b) of the circuit board (4) and has a thickness equal to the circuit board (4).

Regarding claim 6, Fujima modified by DE ‘076 has been discussed above. Fujima discloses wherein the another terminal area (23b) has a plurality of sides (sides extending from 18a and 18b) covered with the electrically conductive material (figs. 4 and 5; 21, 27).
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujima et al. [U.S. 2021/0267060] and DE 202006020076 as applied to claim 2 above, and further in view of Seo et al. [U.S. 2011/0122045].
Fujima and DE ‘076 disclose all of the claim limitations except an antenna pattern on at least one of the front side and the back side.
However Seo teaches an antenna pattern (fig. 2; 26) on a front side (side of 26).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an antenna pattern on at least one of the front side and the back side as suggested by Seo for the benefit of improving the electrical capabilities of a printed circuit board so it can be used in multiple applications of use.

Claim(s) 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujima et al. [U.S. 2021/0267060] and DE 202006020076 as applied to claims 1 and 6 above, and further in view of JP 201122826.
Regarding claim 3, Fujima and DE ‘076 disclose (Fujima) wherein the terminal area (23a) has a fifth surface (fig. 4; end surface of 23a, see fig. 2) at a projecting tip (fig. 2; tip of 23a) of the terminal area (23a).
Regarding claims 3 and 7, Fujima does not disclose the fifth surface is covered with the electrically conductive material [claim 3]; wherein the another terminal area has a tip end face covered with the electrically conductive material [claim 7].
Regarding claims 3 and 7, JP ‘826 teaches the fifth surface (fig. 1; rounded surface of 12) is covered with the electrically conductive material (fig. 1; 8); the another terminal area (fig. 1; another 12) has a tip end face (fig. 1; rounded tip surface of the other 12) covered with the electrically conductive material (8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the fifth surface is covered with the electrically conductive material and the another terminal area having a tip end face covered with the electrically conductive material as suggested by JP ‘826 for the benefit of having optimum electrical conduction between two circuit boards.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujima et al. [U.S. 2021/0267060] in view of DE 202006020076 and Kamoi et al. [U.S. 2011/0149543].
Regarding claim 8, Fujima discloses a circuit board assembly, comprising: a first circuit board (4) having a terminal area (fig. 4; 23a) projecting from an end face (fig. 4; back surface of 18c, 18d) of the first circuit board (4), the terminal area (23a) is flush with a front side (fig. 6; 18a) and a back side (fig. 6; 18b) of the first circuit board (4) and has a thickness (see fig. 6) equal to the circuit board (4), the terminal area (23a) has a plurality of sides (figs. 4 and 5; sides of 23a that extend from 18a, 18b) covered with an electrically conductive material (fig. 6; 19, 25), the sides (18a, 18b) including a first surface (fig. 4; surface of 23a that extends from 18a) flush with a front side (18a) of the first circuit board (4), a second surface (fig. 5; surface of 23a that extends from 18b) flush with a back side (18b) of the first circuit board (4), and; and a second circuit board (fig. 1; 2) having a through hole (fig. 3; 15).
Fujima does not disclose a pair of side surfaces covered with an electrically conductive material that intersect the first surface and the second surface; an inner wall surface of the through hole covered with the electrically conducting material on all sides, the inner wall surface and the sides of the terminal area are soldered to each other with the terminal area inserted in the though hole.
However DE ‘076 teaches and a pair of side surfaces (fig. 1; 24 of 16) covered with an electrically conductive material (fig. 1; 22) that intersect the first surface (fig. 1; top surface of 12) and the second surface (fig. 1; bottom surface of 12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a pair of side surfaces covered with an electrically conductive material that intersect the first surface and the second surface as suggested by DE ‘076 for the benefit of improving conduction of an electronic signal in order to have optimum signal transmission.
Furthermore Fujima modified by DE ‘076 still does not disclose an inner wall surface of the through hole covered with the electrically conducting material on all sides, the inner wall surface and the sides of the terminal area are soldered to each other with the terminal area inserted in the though hole.
However Kamoi teaches an inner wall surface (fig. 1a; inner wall surfaces of 21) of the through hole (fig. 1a; 21) covered with the electrically conducting material (fig. 1a; 20) on all sides (Par [0031], last sentence), the inner wall surface (inner wall surfaces of 21) and the sides (fig. 1a; sides of 10) of the terminal area (fig. 1a; 11) are soldered (see fig. 2c) to each other with the terminal area (11) inserted in the though hole (21).
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an inner wall surface of the through hole covered with the electrically conducting material on all sides, the inner wall surface and the sides of the terminal area are soldered to each other with the terminal area inserted in the though hole as suggested by Kamoi for the benefit of having improved retention strength while having excellent conducting properties due to the soldering.

Claim(s) 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujima et al. [U.S. 2021/0267060], DE 202006020076 and Kamoi et al. [U.S. 2011/0149543] as applied to claim 8 above, and further in view of Park et al. [U.S. 2005/0135067].
Regarding claims 9 and 12- 14, Fujima and Kamoi disclose all of the claim limitations except further comprising a main board, the first circuit board and the second circuit board are connected to the main board [claim 9]; the main board has a through hole with an inner wall surface covered with the electrically conducting material on all sides [claim 12]; wherein the another terminal is inserted into the through hole of the main board and soldered to the inner wall surface of the through hole of the main board [claim 13]; wherein the second circuit board has a plurality of downwardly-projecting terminal areas projecting downward from a lower end face of the second circuit board [claim 14].
Regarding claims 9 and 12-14, Park teaches a main board (fig. 4; 130), the first circuit board (fig. 4; first 113) and the second circuit board (fig. 4; second 113) are connected to the main board (130); the main board (130) has a through hole (fig. 4; 131) with an inner wall surface (surfaces of 131) covered with the electrically conducting material (fig. 4; 133) on all sides; the another terminal (fig. 6; plurality of 115) is inserted into the through hole (131) of the main board (130) and soldered (see fig. 5) to the inner wall surface (surfaces of 131) of the through hole (131) of the main board (130); the second circuit board (second 113) has a plurality of downwardly-projecting terminal areas (fig. 3; middle group of 134) projecting downward from a lower end face (fig. 3; top surface of the space separating the middle group of 134) of the second circuit board (second 113).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a main board, the first circuit board and the second circuit board being connected to the main board, the main board having a through hole with an inner wall surface covered with the electrically conducting material on all sides and the another terminal being inserted into the through hole of the main board and soldered to the inner wall surface of the through hole of the main board; the second circuit board has a plurality of downwardly-projecting terminal areas projecting downward from a lower end face of the second circuit board as suggested by Park because it is well known in the art to connect multiple daughter boards to a mother/main board; and also for the benefit of improving the functionality of a main board by adding different instructions from each board.

Regarding claim 10, Fujima, DE ‘076, Kamoi and Park modified by Park has been discussed above, Fujima discloses wherein the first circuit board (4) and/or the second circuit board has another terminal area (23b) projecting downward from a lower end face (back surface of 18c) of the first circuit board (4) and/or the second circuit board.

Regarding claim 11, Fujima, DE ‘076, Kamoi and Park modified by Park has been discussed above, Fujima discloses wherein the another terminal area (23b) has a plurality of (sides extending from 18a and 18b) covered with the electrically conductive material (figs. 4 and 5; 21, 27).

Regarding claim 16 Fujima, DE ‘076, Kamoi and Park discloses (Park) wherein the first circuit board (one 113) and the second circuit board (second 113) are both perpendicular to the main board (fig. 4; 130).
Fujima, DE ‘076, Kamoi and Park do not disclose the first circuit board is perpendicular to the second circuit board.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the first circuit board is perpendicular to the second circuit board because it would have been an obvious matter of design choice to rotate the first or second circuit board to be perpendicular to each other since applicant has not disclosed that the first circuit board being perpendicular to the second circuit board solves any stated problem or the perpendicular orientation is necessarily a critical element for the functionality of the invention and it appears that the invention would perform equally well with the first and second circuit board being parallel to each other; and also for the benefit of improving the manufacture process of connecting multiple circuits together for a complex application of use.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujima et al. [U.S. 2021/0267060] and DE 202006020076 as applied to claim 4 above, and further in view of Hofman et al. [U.S. 2014/0118219].
Fujima and DE ‘076 disclose all of the claim limitations except wherein the another terminal area extends perpendicularly with respect to the terminal area.
However Hofman teaches the another terminal area (fig. 4; spring portion of 200 that extend downward) extends perpendicularly with respect to the terminal area (fig. 4; 120).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the another terminal area extends perpendicularly with respect to the terminal area as suggested by Hofman for the benefit of enhancing a mechanical and electrical connection between two PCBs.

Response to Arguments
Applicant’s arguments, see Applicant Arguments pages 6-7 and 8-9, filed 03/17/2022, with respect to claims 1 and 8 have been fully considered and are persuasive.  The previous 102 and 103 rejections of claims 1 and 8 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831